DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kurimoto et al. (US Publication 2009/0171322 A1) in view of Rajagopal et al. (US Publication 2018/0098915 A1).
Regarding claim 1, Kurimoto discloses a syringe (14), comprising: 
a syringe body (14) including a cylindrical portion (20) and a frustoconical portion (22) adjoined to the cylindrical portion (Fig. 1); and 
(12) including a Luer collar (30) with an inner thread (124) and a Luer cone (28)  with a through-channel (122), the Luer collar and the Luer cone forming a bottom surface (150) therebetween (Fig. 5), the syringe body and the Luer lock connector being formed in one piece (Fig. 5) and comprising a plastic, e.g., polypropylene cyclic olefin resin (Paragraph [0024], lines 6-12).  
Kurimoto is silent regarding
the Luer collar including reinforcing ribs on its outer face.
Rajagopal teaches a syringe (10), comprising: 
a syringe body (12) including a cylindrical portion (20) and a frustoconical portion (24) adjoined to the cylindrical portion (Fig. 1); and 
a connector (26) including a collar (28) with an inner thread (34) and a cone (30)  with a through-channel (22), the syringe body and the connector being formed in one piece (Fig. 1) and comprising a plastic (Paragraph [0031]), e.g., polypropylene cyclic olefin resin, the Luer collar including reinforcing ribs (38) on its outer face (Fig. 1).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the Luer collar of Kurimoto to incorporate the teachings of Rajagopal to incorporate reinforcing ribs on its outer face in order to allow for better gripping/grasping of the collar.
Regarding claim 2, Kurimoto in view of Rajagopal disclose the syringe of claim 1, wherein the Luer collar has between 4 and 24 reinforcing ribs (Fig. 1, Rajagopal).  
Regarding claim 3, Kurimoto in view of Rajagopal disclose the syringe of claim 1, wherein the reinforcing ribs have a radial extent at their base (Fig. 1, Rajagopal) and have a lateral extent (Fig. 1, Rajagopal).  
Kurimoto in view of Rajagopal are silent regarding wherein the reinforcing ribs have a radial extent of between 0.5 mm and 2.5 mm at their base and have a lateral extent of between 0.5 mm and 2.0 mm.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the reinforcing ribs of Kurimoto in view of Rajagopal to have a radial extent of between 0.5 mm and 2.5 mm at their base and have a lateral extent of between 0.5 mm and 2.0 mm since it has been held that “where the only difference between the prior art and the claims was a 
Regarding claim 4, Kurimoto in view of Rajagopal disclose the syringe of claim 1, wherein the reinforcing ribs, starting from the frustoconical portion, extend axially at least as far as half a height of the Luer collar (Figs. 1-2, Rajagopal).  
Regarding claim 5, Kurimoto in view of Rajagopal disclose the syringe of claim 4, wherein the reinforcing ribs, starting from the frustoconical portion, extend as far as an upper edge of the Luer collar (Figs. 1-2, Rajagopal).  
Regarding claim 6, Kurimoto in view of Rajagopal disclose the syringe of claim 1, wherein a transition of the reinforcing ribs to at least one of the Luer collar or the frustoconical portion is rounded with a radius (Fig. 12, Rajagopal).  
Kurimoto in view of Rajagopal are silent regarding the transition of the reinforcing ribs to at least one of the Luer collar or the frustoconical portion is rounded with a radius of at least 0.3 mm.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause transition of the reinforcing ribs of Kurimoto in view of Rajagopal to have a radius of at least 0.3 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the transition of the reinforcing fibs of Kurimoto in view of Rajagopal would not operate differently with the claimed radius.
Regarding claim 7, Kurimoto in view of Rajagopal disclose the syringe of claim 1, wherein an annular elevation  (148, Kurimoto) is arranged on the bottom surface (Fig. 5, Kurimoto) and on the (Fig. 5, Kurimoto) and is configured to act as an abutment for a screw-in attachment (Fig. 6, Kurimoto).  
Regarding claim 8, Kurimoto in view of Rajagopal disclose the syringe of claim 7, wherein an annular recess (Image 1, shown below, Kurimoto) lies radially in a continuation of the frustoconical portion and axially below a wall of the syringe cone (Fig. 6, Kurimoto), such that a cylindrical cavity (Image 1, Kurimoto) is formed between the through-channel and the frustoconical portion (Fig. 6, Kurimoto), wherein at least one of: 
a diameter of the cylindrical cavity corresponds approximately to a diameter of the Luer cone (Image 1, Kurimoto); or 
an axial extent of the cylindrical cavity corresponds approximately to a wall thickness of the frustoconical portion (Image 1, Kurimoto).  
Image 1:

    PNG
    media_image1.png
    301
    1035
    media_image1.png
    Greyscale

Regarding claim 9, Kurimoto in view of Rajagopal disclose the syringe of claim 8, wherein the annular elevation and the annular recess are arranged in relation to each other such that the Luer cone is connected to the frustoconical portion substantially via the annular elevation (Fig. 6, Kurimoto).  
Regarding claim 10, Kurimoto in view of Rajagopal disclose the syringe of claim 9, wherein a wall thickness in a body region formed of the annular elevation and of the adjoining cone is between 50% and 200% of a wall thickness of the Luer cone (Image 1, Kurimoto).  
Regarding claim 11, Kurimoto in view of Rajagopal disclose the syringe of claim 9, wherein transitions of edges at least one of at a transition of the frustoconical portion to the Luer cone, at the Luer cone, at a transition from the Luer cone to the annular elevation or at the annular elevation are rounded with a radius (Fig. 6, Kurimoto).  
 with a radius of at least 0.1 mm.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause transitions of edges at least one of at a transition of the frustoconical portion to the Luer cone, at the Luer cone, at a transition from the Luer cone to the annular elevation or at the annular elevation are rounded of Kurimoto in view of Rajagopal to have a radius of at least 0.1 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the transitions of Kurimoto in view of Rajagopal would not operate differently with the claimed radius.
Regarding claim 12, Kurimoto in view of Rajagopal disclose the syringe of claim 7, wherein the annular elevation includes a planar surface (Planar surface of 148, Kurimoto).  
Regarding claim 13, Kurimoto in view of Rajagopal disclose the syringe of claim 1, wherein the inner thread of the Luer collar extends as far as the bottom surface (Fig. 5, Kurimoto).  
Regarding claim 14, Kurimoto in view of Rajagopal disclose the syringe of claim 1, wherein an axial protrusion of the Luer cone above the Luer collar is at least 2.2 mm (Paragraph [0040], Kurimoto).  
Regarding claim 15, Kurimoto in view of Rajagopal disclose the syringe of claim 1, wherein the syringe body further includes a finger flange (What 26 is pointing to in Fig. 1, Kurimoto).  
Regarding claim 16, Kurimoto in view of Rajagopal disclose the syringe of claim 15, wherein the finger flange is configured in one piece with the syringe body (Fig. 1, Kurimoto).  
Regarding claim 17, Kurimoto in view of Rajagopal disclose the syringe of claim 1, further comprising at least one of a stopper or a piston rod (16, Kurimoto).  
Regarding claim 18, Kurimoto in view of Rajagopal disclose the syringe of claim 1, wherein the syringe is filled with a medical liquid (Paragraph [0041], Kurimoto).  
Regarding claim 20, Kurimoto in view of Rajagopal disclose the syringe of claim 1, wherein at least one of the outer face or an inner face of the Luer collar defines an angle to a longitudinal axis of the syringe of 0° - 2° (Fig. 5, Kurimoto).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kurimoto et al. (US Publication 2009/0171322 A1) in view of Rajagopal et al. (US Publication 2018/0098915 A1) further in view of Kito et al. (US Publication 2006/0106349 A1).
Regarding claim 19, Kurimoto in view of Rajagopal disclose the syringe of claim 18, wherein the medical liquid comprises propofol.  
Kito teaches a syringe (1), comprising: 
a syringe body (2) including a cylindrical portion (21); and 
wherein the syringe is filled with a medical liquid (Paragraph [0160]),
wherein the medical liquid comprises propofol (Paragraph [0160]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the medical liquid of Kurimoto to incorporate the teachings of Kito to incorporate comprising propofol in order to allow for injection of intravenous anesthetics (Paragraph [0160]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/HONG-VAN N TRINH/Examiner, Art Unit 3783   

/BRANDY S LEE/Primary Examiner, Art Unit 3783